Wagner, Judge,
delivered the opinion of the court.
The respondent now brings into this court a perfect transcript of the record, and asks for an affirmance of the judgment rendered in the court below.
It appears that the appeal was allowed and taken in August, 1870, and that no steps have been taken by the appellants to prosecute the same; and as the action was on a promissory note, and the appeal seems to have been taken for delay, the judgment will be affirmed, with ten per cent, damages.
The other judges concur.